Title: To George Washington from Henry Knox, 6 December 1792
From: Knox, Henry
To: Washington, George



Sir.
War-department, December 6th 1792.

In explanation of the speeches from the chiefs of the six nations herewith submitted, it may be proper to observe that Jasper Parish who is a temporary interpreter to those tribes informs verbally that the said chiefs returned from the hostile tribes to Buffaloe Creek about the last of October—That they immediately sent a runner to General Chapin the temporary Agent to the six Nations, and who resides at Canandarqua, about ninety or one hundred miles distant—That he being absent, his son and the interpreter repaired to Buffaloe Creek, where they received the said speeches.
Besides the papers transmitted by Mr Chapin, the interpreter says, that a list of the tribes which composed the council, at the Au Glaize, on the Miami river of Lake Erie, was taken by Mr Chapin, but he omitted to transmit it.
He was informed by the chiefs of the Six Nations, that at the council of the hostile indians, which was numerous, but the numbers not specified, no other white person was admitted but Simon Girty, who they considered as one of themselves.
That the chiefs of the Shawanese were the only speakers, on the part of the hostile indians, and Red Jacket the Seneka chief, the only speaker on the part of the friendly indians.
That Captain Brant did not arrive at the Au Glaize until after the council had broken up, which probably by a comparison of circumstances happened about the 10th or 12th of October.
That Captain Hendricks the chief of the stockbridge indians had proved unfaithful, having delivered the message, belt, and map with which he was entrusted for the hostile indians, to Mr McKee, the british Indian Agent, and that the said Hendricks did not repair to the council at all.
The said Jasper Parish also adds that Red Jacket was exceedingly desirous of repairing to Philadelphia in person, but Mr Chapin apprehending the expences persuaded him to the contrary—

This circumstance is exceedingly to be regretted, as further information and explanations would be highly desireable at this moment, in order to judge with greater precision of the meaning of the speeches, which may have suffered in the translation, as well as in other respects. I have the honor to be, Sir, with the highest respect, Your obedient and humble servt

H. Knox secy of war

